Title: To James Madison from David Humphreys, 8 May 1801
From: Humphreys, David
To: Madison, James


No. 276
SirMadrid May 8th. 1801
In my Dispatch No. 265 dated March 6th. I transmitted to you the circular letter of our Consul at Tripoli, announcing the imminent danger of an immediate rupture with that State. And in No: 272, dated April 14th, I forwarded copies of letters from Consul O’Brien at Algiers, which contained the information that the Bashaw of Tripoli, having refused the mediation of Algiers, the presents sent from thence & the Bills of Consul Cathcart, was determined upon war against the U. S., and was sending his Cruizers to Sea accordingly.
I have this day received advice from the Consul of the U. S. at Genoa, of the 20th. of April to the followg effect, “I have now farther to inform, that by advice given to Commodore Tornquist from the Swedish Consul at Tunis of the 24th. March communicated to Consul Appleton at Leghorn, The Bashaw of Tripoli did actually declare War against the U. S. of America on the 26th of Feb. and several Privateers sailed from Tripoli early in March to cruize against the Americans. I trust a Squadron will ere this be in the Straights to shew those Barbarians what the Americans are & can do. Interim I think it incumbent on me to embargo all Americans in this Port to prevent our fellow-Citizens from falling into Captivity, unless the vessels are stron[g]ly armed & well manned & in every way able to repel the Attacks of those Ruffians.”
I have also this day received a letter from Consul Willis at Barcelona, under date of the 2nd inst, informing me, that there are 22 American vessels detained in that Port, on account of the danger apprehended from the Corsairs of Tripoli. He had before written to me that he should recommend to the Masters of American vessels to remain in Port, until they could be protected by a Convoy. The Government will percieve the choice of evils to which our Citizens concerned in trade to the Mediterranean are reduced; and will doubtless occupy its attention on the means of averting them.
I enclose herewith a Copy of the Armistice between England & Denmark, as printed officially at Copenhagen … from whence I received it by this day’s Courier, in a letter from a friend.
Three more Regiments of French troops have entered Spain from Bayonne—viz two of Infantry & one of Cavalry. The latter, commanded by Louis Bonaparte, is reported to be one of the finest Corps in the Service of the Republic. With Sentiments of great regard & esteem, I have the honour to be Sir your Mo: ob & Mo. hble. Servant
D. Humphreys.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC docketed by Wagner. Enclosure 4 pp.


